FOR PUBLICATION
 UNITED STATES COURT OF APPEALS
      FOR THE NINTH CIRCUIT

MIKE BADER; TIMOTHY BEARD; PAT      
BIGGINS; JIM BLAKE; ALISE
BRADLEY; MARK CHAMBERLAIN;
ARTHUR L. CLARK; KATHY
CLEMENTS; JERRY CULLINS; JAMES J.
DOLAN; ROBERT EMMETT DOLAN;
CAL DOLMAN; KELLY L. DUBBS;
JAMES DUMOND; STEPHEN DURFEE;
ANDREW ESPINOZA; JAY GARRICK;
RAY GREEN; FRANK GRUBB; CHRIS
HAYES; BRAD HENDERSON; WILLIAM
LEE HOLLINGSWORTH; ALLAN
HUSSER; BRUCE HUTSON; CHRIS              No. 05-36012
JIMISON; JIMMIE JIMISON; DAVID
JUNGERT; JENNIFER KELLER; HAROLD          D.C. No.
                                        CV 03-0085 RFC
KLUNDT; STEVEN KOYLE, BELINDA              OPINION
LIVINGSTON; RAY MAIN; DARNELL
MARCH; DAVID MILLER; VIRGINIA
MORAN; FARON MORGAN; RICK
PEDERSON; ANTHONY PIERCE;
SHAWN POLSTON; AARON RAMAGE;
JOHN RAMAGE; THERESA REECE-
SIVERTSON; WILLIS RHEA; GENE
ROSS; WILLIAM SCHRIVER; TERRY
SHIPLEY; JOE SMITH; BUDD
STAEHNKE; JOHN STEPHENS; ARNOLD
STRAND; TIM TRENT; DARRELL
WALDO; MICHAEL WAUDBY;
                                    



                          12091
12092           BADER v. NORTHERN LINE LAYERS


DEAN WATSON; BERNARD WEHRI;              
SAMUEL WEYERS; SAM YETLEY;
JIMMY ZIMMERMAN, and all persons
similarly situated; ROBERT SMITH,
JR.; TRACY KELLER; MICHAEL A.
MORGAN; CRAIG RANG; PAUL
MCFARLAND; SHAWN LEBAUGH,
                Plaintiffs-Appellants,   
                  v.
NORTHERN LINE LAYERS, INC., a
Delaware corporation; QUANTA
SERVICES, INC., a Delaware
corporation,
              Defendants-Appellees.
                                         
        Appeal from the United States District Court
                for the District of Montana
        Richard F. Cebull, District Judge, Presiding

                  Argued and Submitted
           August 10, 2007—Seattle, Washington

                  Filed September 10, 2007

  Before: Cynthia Holcomb Hall, A. Wallace Tashima, and
           Consuelo M. Callahan, Circuit Judges.

                  Opinion by Judge Tashima
12094         BADER v. NORTHERN LINE LAYERS


                       COUNSEL

Kenneth D. Peterson, Peterson & Scholfield PLLC, Billings,
Montana, for the plaintiffs-appellants.

Mark J. Levine, Levine & Associates, P.C., Houston, Texas,
for the defendants-appellees.
               BADER v. NORTHERN LINE LAYERS             12095
                         OPINION

TASHIMA, Circuit Judge:

   Plaintiffs, former employees of Northern Line Layers, Inc.
(“NLL”), sought compensation from NLL and its parent,
Quanta Services, Inc. (collectively “Defendants”), for violat-
ing the Worker Adjustment and Retraining Notification Act,
29 U.S.C. §§ 2101-2109 (“WARN Act” or “Act”), which
requires employers to give employees 60 days’ notice in the
event of a plant closing or mass layoff at a “single site of
employment.” This case presents the question of whether con-
struction workers’ “site of employment” is the company head-
quarters or the workers’ actual work site, under the Act’s
implementing regulations. We conclude that it is the latter.
Consequently, Plaintiffs have not demonstrated that 50 or
more laid-off employees worked at a single site of employ-
ment. We therefore hold that the layoffs at NLL are not cov-
ered by the WARN Act; consequently, we affirm the district
court’s grant of summary judgment in favor of Defendants.

   FACTUAL AND PROCEDURAL BACKGROUND

   NLL was a wholly-owned subsidiary of Quanta Services,
Inc. (“Quanta”) that provided specialty construction services,
primarily for telecommunications companies. NLL’s central
administrative office and maintenance shop were located in
Billings, Montana, in adjacent buildings. In December 2002,
NLL also employed construction workers and project manag-
ers at construction sites in Arizona, California, Colorado,
Montana, Nevada, North Carolina, Texas, Utah, Vermont, and
Wyoming.

  Payroll records show that in August 2002, NLL had 33
employees working in Billings. Three additional employees
were associated with the General Administration department,
but did not work in Billings. The remaining 162 employees
worked at construction sites located in seven states, each with
12096           BADER v. NORTHERN LINE LAYERS
between one and 35 employees. Payroll records from Decem-
ber 21, 2002, show that there were then 28 Billings-based
employees, two administrative employees based outside of
Billings, and 82 employees based at project sites in 10 states,
with between one and 28 employees at each site.

   All financial accounting was done at the NLL headquarters
in Billings. This included payment of the vendors and subcon-
tractors that supplied materials and services at remote con-
struction projects. Employee time sheets were prepared by
remote project managers and submitted to company headquar-
ters in Billings. NLL’s accounting department then collected
the data and submitted them to an outside payroll services
company, which generated the checks and sent them back to
Billings. Payroll checks were then sent from Billings to
remote job sites for distribution by local project managers.

   Ray Green, the former comptroller of NLL, stated that NLL
set up field offices to manage the day-to-day operations at the
individual project sites. These field offices had the authority
to hire and fire employees as individual project needs dic-
tated. Green further noted that some employees hired at proj-
ect sites never came to Montana and that the employees
working at remote sites were residents of many different
states or had no permanent residence at all, moving from job
site to job site. The former president of NLL stated that when
an individual construction project concluded, the on-site proj-
ect manager often laid off non-management crew members
who had worked on that project, without any direction from
the Billings home office.

   In support of their motion for summary judgment, Defen-
dants submitted responses to interrogatories from 23 plaintiffs
who worked at remote construction project locations. These
plaintiffs were asked, “What is the name of your supervisor
at your last job alignment [sic] with NLL?” Two plaintiffs
listed a Billings-based supervisor, and both of these plaintiffs
were project managers on their respective construction sites.
                BADER v. NORTHERN LINE LAYERS             12097
Two plaintiffs listed both a Billings-based supervisor and an
on-site project manager. The remaining 19 plaintiffs listed a
local project manager as their supervisor. Plaintiffs provided
no evidence regarding the location of supervisors for the other
laid-off employees who had not joined the lawsuit.

   A Quanta senior vice president stated that in 2002, the tele-
communications market experienced an economic downturn,
which decreased the demand for NLL’s construction services.
He further noted that NLL suffered significant financial
losses, and on January 1, 2003, Quanta merged the assets of
NLL into Par Electric (“Par”), another wholly-owned subsid-
iary of Quanta. Seventy NLL employees were transferred to
Par’s payroll in early January 2003; however, by the end of
March 2003, 58 of them had been laid off. NLL gave no
notice to the Montana State Dislocated Worker Unit, nor any
formal 60-day advance notice before laying off any NLL
employees.

   Sixty-four former NLL employees brought the present
action, alleging that NLL violated the WARN Act, and some
of the Plaintiffs also asserted pendant state law wrongful dis-
charge claims. The parties filed cross-motions for summary
judgment on the WARN Act claims. The district court granted
NLL’s motion for summary judgment, finding that NLL’s
Billings office was not a “single site of employment” for 50
or more laid-off employees, as required to trigger the WARN
Act and the implementing Department of Labor (“DOL”) reg-
ulations. The district court then dismissed the pendant state
law claims without prejudice to their being brought in state
court.

                STANDARD OF REVIEW

   We review cross-motions for summary judgment de novo.
See Arakaki v. Hawaii, 314 F.3d 1091, 1094 (9th Cir. 2002).
Summary judgment is appropriate if, viewing the evidence in
the light most favorable to the nonmoving party, there are no
12098           BADER v. NORTHERN LINE LAYERS
genuine issues of material fact and if the moving party is enti-
tled to judgment as a matter of law. Fed. R. Civ. P. 56(c). We
review de novo whether the district court correctly applied the
relevant substantive law. See Olsen v. Idaho State Bd. of Med-
icine, 363 F.3d 916, 922 (9th Cir. 2004). Whether multiple
work locations are a “single site of employment” is a mixed
question of law and fact, which we also review de novo. Wil-
liams v. Phillips Petroleum Co., 23 F.3d 930, 934 (5th Cir.
1994).

                         ANALYSIS

   [1] The WARN Act requires employers to provide 60 days’
notice to employees and to the state dislocated worker agency
in the event of a plant closing or a mass layoff. See 29 U.S.C.
§ 2102(a). The purpose of the Act is to give advance notice
to workers and the community so that workers can prepare to
seek alternative employment and communities can prepare for
the economic disruption of a mass layoff. 20 C.F.R.
§ 639.1(a); see also H.R. Conf. Rep. No. 100-576 (1988),
reprinted in 1988 U.S.C.C.A.N. 2078, 2079. An employer
who fails to comply with the provisions of the Act is liable to
each affected former employee for back pay and benefits for
up to 60 days, as well as attorney’s fees. 29 U.S.C. § 2104(a).

   The WARN Act defines a “plant closing” as the loss of
employment for at least 50 full-time employees at a single site
of employment during any 30-day period, as a result of the
permanent or temporary shutdown of a single site of employ-
ment. Id. § 2101(a)(2). A “mass layoff” is a similar reduction
in force that does not result from a plant closing but includes
the loss of at least 50 full-time employees at a single site and
at least 33 percent of the total workforce at that site. Id.
§ 2101(a)(3). Plaintiffs submitted payroll records showing
that NLL or Par, its successor, employed 197 people on
                   BADER v. NORTHERN LINE LAYERS                     12099
August 24, 2002, 109 people on December 21, 2002, 70 peo-
ple on January 1, 2003, and 12 people on April 1, 2003.1

   [2] The DOL has promulgated a definition of “single site
of employment” under the WARN Act, and it is this regula-
tion which guides our principal inquiry:

      (i) Single site of employment. (1) A single site of
      employment can refer to either a single location or
      a group of contiguous locations. Groups of structures
      which form a campus or industrial park, or separate
      facilities across the street from one another, may be
      considered a single site of employment.

      (2) There may be several single sites of employment
      within a single building, such as an office building,
      if separate employers conduct activities within such
      a building. For example, an office building housing
      50 different businesses will contain 50 single sites of
      employment. The offices of each employer will be
      its single site of employment.

      (3) Separate buildings or areas which are not
      directly connected or in immediate proximity may be
      considered a single site of employment if they are in
      reasonable geographic proximity, used for the same
      purpose, and share the same staff and equipment. An
      example is an employer who manages a number of
      warehouses in an area but who regularly shifts or
      rotates the same employees from one building to
      another.
  1
    Defendants, for their part, submitted evidence that there was no 30-day
period in which there was a layoff of more than 50 employees. The district
court did not resolve this disputed issue of fact, resting the grant of sum-
mary judgment on its finding that fewer than 50 were laid off at any
affected site of employment. We assume, for purposes of this appeal, that
Plaintiffs can establish that at least 50 persons were laid off over a 30-day
period between August 2002 and March 2003.
12100               BADER v. NORTHERN LINE LAYERS
       (4) Non-contiguous sites in the same geographic
       area which do not share the same staff or operational
       purpose should not be considered a single site. For
       example, assembly plants which are located on
       opposite sides of a town and which are managed by
       a single employer are separate sites if they employ
       different workers.

       (5) Contiguous buildings owned by the same
       employer which have separate management, produce
       different products, and have separate workforces are
       considered separate single sites of employment.

       (6) For workers whose primary duties require travel
       from point to point, who are outstationed, or whose
       primary duties involve work outside any of the
       employer’s regular employment sites (e.g., railroad
       workers, bus drivers, salespersons), the single site of
       employment to which they are assigned as their
       home base, from which their work is assigned, or to
       which they report will be the single site in which
       they are covered for WARN purposes.

20 C.F.R. § 639.3(i);2 see generally 29 U.S.C. § 2107(a)
(authorizing the DOL to prescribe regulations carrying out the
Act).
  2
   20 C.F.R. § 639.3(i) contains two other subsections not at issue in this
case:
      (7) Foreign sites of employment are not covered under WARN.
      U.S. workers at such sites are counted to determine whether an
      employer is covered as an employer under § 639.3(a);
      (8) The term “single site of employment” may also apply to
      truly unusual organizational situations where the above criteria
      do not reasonably apply. The application of this definition with
      the intent to evade the purpose of the Act to provide notice is not
      acceptable.
                   BADER v. NORTHERN LINE LAYERS                   12101
1.       Geographic Definitions of a “Single Site”

   Subsections (1)-(5) clearly do not assist Plaintiffs’ claim.
Because the Billings office and maintenance shop are contigu-
ous buildings, they likely qualify as a single site of employ-
ment under 20 C.F.R. § 639.3(i)(1).3 The total number of
employees at both sites, however, was never more than 33, an
insufficient number to trigger the WARN Act. Furthermore,
no single construction project site had more than 35 employ-
ees at any one time.

   The remote construction project sites cannot be aggregated
under 20 C.F.R. § 639.3(i)(3) or (4) because those sites are
located in many different states and are not “in reasonable
geographic proximity” or “in the same geographic area.” Cf.
Teamsters Local Union 413 v. Driver’s, Inc., 101 F.3d 1107,
1109 (6th Cir. 1996) (noting that “[a]lthough no bright line
test exists, the plain language of the statute and regulations
makes clear that geographic proximity provides the touch-
stone in determining what constitutes a ‘single site’ ”);
Frymire v. Ampex Corp., 61 F.3d 757, 766 (10th Cir. 1995)
(interpreting 20 C.F.R. § 639.3(i) as creating a presumption
against single site status for work locations that are not geo-
graphically proximate to each other).

   Plaintiffs presented no facts suggesting that any of the NLL
construction site locations was geographically proximate to
another such site. Payroll records show that none of the con-
struction projects was in Billings. Further, none of the proj-
ects was in the same locality as any other project; all but two
represented the only NLL project located in a given state, and
the two projects in California were hundreds of miles apart.
     3
   The administrative office and maintenance shop might be deemed sep-
arate sites based on 20 C.F.R. § 639.3(i)(5) if they have separate manage-
ment, separate workforces, or produce separate products; however,
because the total number of employees at both the office and shop is less
than 50, we need not resolve this question.
12102           BADER v. NORTHERN LINE LAYERS
See Williams, 23 F.3d at 934 (holding that employment loca-
tions in different states separated by hundreds of miles could
not be aggregated as a “single site” under the WARN Act due
to lack of proximity).

   [3] Because none of the construction project locations was
geographically proximate to Billings or to any other construc-
tion project location, Billings and the various project sites are
separate sites of employment under 20 C.F.R. § 639.3(i)(1)-
(5). NLL therefore had 50 employees at a “single site” only
if the number of remote construction workers can be aggre-
gated with the number of headquarter employees. To consider
this possibility, we look to § 639.3(i)(6)’s provision for “out-
stationed workers.”

2.   Outstationed Workers’ “Single Site”

   Section 639.3(i)(6) counts certain categories of mobile
employees as part of a site of employment distinct from that
at which they are physically located, that site being the site of
their home base for WARN Act purposes. Plaintiffs contend
that all NLL employees who work outside of Billings are
“outstationed,” that Billings is their home base, and that the
Billings headquarters is therefore the “single site of employ-
ment for all NLL employees under § 639.3(i)(6).

   We disagree with Plaintiffs’ interpretation of the regulation.
We note at the outset that Plaintiffs may not have been “out-
stationed” at all. The term most logically connotes a situation
where employees live for a short period of time at a certain
site, departing for home when the work is done. Accord Wiltz
v. M/G Transp. Servs., Inc., 128 F.3d 957, 962 (6th Cir.
1997). The remote construction workers, by contrast, were
generally not residents of Montana and did not, therefore,
consider Billings to be their home. The DOL’s comments
explain that its regulation was intended to apply to “mobile
workers,” including “outstationed workers and traveling
workers who report to but do not work out of a particular
                BADER v. NORTHERN LINE LAYERS              12103
office.” Worker Adjustment and Retraining Notification, 54
Fed. Reg. 16,042, 16051 (Apr. 20, 1989). The DOL also
noted that in the construction industry, many workers at dis-
persed projects would be stationed at sites for temporary proj-
ects only and therefore would not trigger WARN Act
coverage. Id. at 16,055.

   We recognize, however, that some courts look directly to
the regulation’s three definitions of the “single site of employ-
ment” in order to decide whether a group of employees quali-
fies. See, e.g., Ciarlante v. Brown & Williamson Tobacco
Corp., 143 F.3d 139, 145 (3d Cir. 1998); Driver’s, Inc., 101
F.3d at 1110. Examining these definitions, we conclude that
Plaintiffs have not demonstrated that Billings meets any of the
criteria for assignment as NLL remote workers’ site of
employment. Specifically, Plaintiffs have not demonstrated
that Billings was: (1) the site to which workers were assigned
as their home base; (2) the site from which work was
assigned; or (3) the site to which the workers reported. See 20
C.F.R. § 639.3(i)(6); cf. Driver’s, Inc., 101 F.3d at 1110
(“This subpart is written in the disjunctive: any one of the
alternatives may qualify as the definition of ‘single site.’ ”).

                       A.   Home Base

   We agree with Defendants that Billings was not the “home
base” of NLL’s construction-site employees. Although
§ 636(i)(6) does not define the term, we are persuaded by the
reasoning of Ciarlante and Driver’s, Inc. that an employee’s
home base is the place from which he leaves at the start of the
work period and/or returns to at the end of the work period,
or at the very least, where he is physically present at some
point during a typical work period. See Ciarlante, 143 F.3d at
146; Driver’s, Inc., 101 F.3d at 1110.

   [4] In Ciarlante, traveling salespersons laid off by the
American Tobacco Company sought WARN Act compensa-
tion as mobile employees under § 639.3(i)(6). 143 F.3d at
12104              BADER v. NORTHERN LINE LAYERS
141-42. The plaintiffs routinely called into the company head-
quarters to check phone messages and complete administra-
tive tasks, but normally remained in their own sales districts
in the course of their business. Id. at 146. Reversing the grant
of summary judgment on another ground, the Third Circuit
held that the plaintiffs could establish that the headquarters
was the home base only of those employees who were physi-
cally present there “during the course of a typical business
trip.” Id. at 147; see also Driver’s, Inc., 101 F.3d at 1110
(holding that the home base of plaintiff truck drivers was the
trucking terminal at which the drivers started and ended his or
her workweek); cf. Wiltz, 128 F.3d at 962 (noting that 80 per-
cent of the plaintiff towboat crew members “physically
reported to Paducah,” the city the court ultimately held to be
the crews’ single site of employment, for their assignment to
the boats).

   [5] Here, Plaintiffs have not presented any evidence that the
NLL employees who worked at remote construction locations
physically reported to Billings at all during a typical work
period.4 The former comptroller of NLL stated that many
laborers working on NLL construction projects were hired
and fired at the location of the project, without ever being
physically present in Billings. He also stated that some NLL
employees would travel from one construction project to
another in locations across the country but without physically
reporting to Billings. Finally, he stated that some NLL
employees were never physically present in the state of Mon-
tana. Overall, the picture drawn here is of scattered “home
  4
   In response to an interrogatory asking where they last worked, many
Plaintiffs working on remote construction projects stated both their remote
location but added that they always “worked out of Billings.” Plaintiffs
argue that this establishes Billings was the home base for such employees.
These statements, however, are insufficient to raise a genuine issue of
material fact on this issue. They constitute merely bare assertions of a
legal conclusion, not supported by any other “specific facts showing that
there is a genuine issue for trial.” Fed. R. Civ. P. 56(e); see MAI Sys. Corp.
v. Peak Computer, Inc., 991 F.2d 511, 518 (9th Cir. 1993).
               BADER v. NORTHERN LINE LAYERS             12105
bases” at the various construction sites throughout the coun-
try, and plaintiff-workers who had no need to physically
report to Billings for any purpose. Plaintiffs have failed to
demonstrate that Billings was the home base of a sufficient
number of NLL employees.

       B.   Site From Which Work Was Assigned

   [6] Nor have Plaintiffs shown that Billings can be consid-
ered the site from which work was assigned the remote con-
struction workers. For the majority of plaintiffs, work
originated on-site rather than in Billings. Cf. Wiltz, 128 F.3d
at 962 (noting that towboat crews received their route assign-
ments from the employer’s home office in Paducah, Ken-
tucky, which it found to be the crews’ single site of
employment). Day-to-day management of the workers simi-
larly occurred on-site. Cf. Ciarlante, 143 F.3d at 148-49
(vacating grant of summary judgment because the parties sub-
mitted conflicting evidence of the location of day-to-day man-
agement of traveling salespeople); Driver’s, Inc., 101 F.3d at
1111 (holding that trucking terminals constituted various sites
of employment because day-to-day operations were run out of
these terminals, even though route assignments were made
from a centralized location elsewhere). Under either test,
Plaintiffs have not presented evidence that a sufficient number
of employees at remote job sites were assigned work out of
Billings.

   Of the plaintiffs based at remote construction sites who
responded to Defendants’ interrogatories, 19 out of 23
reported that their supervisor was the project manager at the
remote location. Only two responded that their supervisor was
a Billings-based employee, and both of those plaintiffs were
project managers at those construction locations. Two other
employees listed both a Billings-based manager and a remote
project manager as their supervisor. With respect to the con-
struction workers, the record demonstrates that the day-to-day
decisions on the construction sites were not actively managed
12106           BADER v. NORTHERN LINE LAYERS
by the Billings headquarters, but were instead overseen by on-
site project managers. Further, the project managers would
often hire and fire employees on their own prerogative, inde-
pendent of any supervision from the Billings headquarters.
This further shows that such plaintiffs were not directly
assigned any work from Billings; rather, their work assign-
ments originated on-site with their direct supervisor. Although
project managers apparently received assignments from Bil-
lings to a certain extent, Plaintiffs did not submit evidence
that NLL employed a sufficient number of these managers to
reach the requisite 50 full-time employees.

   [7] The primary evidence Plaintiffs present to support their
claim that the Billings office managed activities at remote
construction sites is that staff at the Billings office was
responsible for all accounting, billing, payroll, and adminis-
trative functions. But although this assistance facilitated
NLL’s ability to operate remote construction projects while
maintaining a single administrative center, Plaintiffs’ actual
work involved construction, not accounting and administra-
tion. The coordination of payroll and personnel functions sim-
ply does not constitute an assignment of work under
§ 639.3(i)(6). See Ciarlante, 143 F.3d at 147; Driver’s, Inc.,
101 F.3d at 1111. Therefore, we hold that Plaintiffs failed to
raise a genuine issue of fact regarding whether a sufficient
number of NLL employees were assigned work from Billings
to qualify the employees for WARN Act protection.

           C.   Site to Which Employees Report

   [8] Finally, under § 639.3(i)(6), the site to which outsta-
tioned employees report will be deemed their “single site of
employment.” Again, Plaintiffs failed to demonstrate that Bil-
lings so qualifies. The site to which an employee at a remote
location reports is the site at which management issues work
orders, and directly reviews a remote employee’s job perfor-
mance and work product in order to evaluate progress and set
goals. See Ciarlante, 143 F.3d at 148 (the place to which trav-
                  BADER v. NORTHERN LINE LAYERS                   12107
eling salespeople reported was “the location of the personnel
who were primarily responsible for reviewing sales reports
and other information sent by the sales representatives, in
order to record sales, assess employee performance, develop
new sales strategies, and the like”). Again, therefore, “report-
ing” to Billings for the purposes of payroll and other central-
ized administrative functions is insufficient, standing alone, to
qualify Billings as the single site of employment. See Driv-
er’s, Inc., 101 F.3d at 1110-11.

   Although remote project managers may have reported
directly to Billings-based NLL vice-presidents, Plaintiffs have
not presented any evidence that Billings-based managers eval-
uated the job performance and work product of management
and non-management employees alike at remote job sites.5
Instead, as discussed above, most employees at remote job
sites reported directly to local supervisors, implying that
employees’ job performance and work product were evalu-
ated there. Cf. Ciarlante, 143 F.3d at 148-49 (finding genuine
issue of material fact as to where sales employees reported,
where it was unclear whether weekly sales reports were
reviewed locally or at a central office).

                          CONCLUSION

   In sum, Plaintiffs have failed to raise a genuine issue of
material fact whether 50 or more people were laid off at a
“single site of employment” under the WARN Act. The
remote construction locations clearly do not qualify as a sin-
gle site of employment under § 639.3(i)(1)-(5). With respect
to subsection (6) of the regulation, there is no evidence that
NLL employees at remote construction projects physically
reported to Billings during the course of the projects, that Bil-
lings originated work or was responsible for the day-to-day
  5
   Indeed, it is improbable that a manager in Billings would evaluate the
work product or performance of remote construction workers because of
the material nature of the work product in this case.
12108         BADER v. NORTHERN LINE LAYERS
management of the majority of workers at the remote con-
struction project locations, or that the workers directly
reported their progress to Billings.

 Accordingly, the judgment of the district court is
AFFIRMED.